Citation Nr: 1231033	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the Winston-Salem, North Carolina RO. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service and an organic disease of the nervous system was not manifest within a year of separation.  A bilateral hearing loss disability is not otherwise attributable to service.  

2.  Tinnitus was not manifest in service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA notify the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he is to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in June 2007.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Analysis

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability and tinnitus.  After careful review of the record, the Board finds that the preponderance of the evidence is against the claims.  

Service treatment records reveal normal findings for the ears during the March 1970 separation examination.  At that time, the Veteran denied a history of ear trouble and/or hearing loss.  

Decreased hearing was assessed in January 1981.  In November 1984, an assessment was given of decreased bilateral hearing.  

Dr. K expressed in July 2007 that he first saw the Veteran in 1984 for his hearing.  Dr. K opined in an undated statement that the Veteran's existing medical condition was possibly related to gunshot noise in service.  In February 2008, he opined that part of the Veteran's sensory neural hearing loss may be related to noise exposure in the Army.  

In the September 2007 VA examination conducted by Dr. S, the Veteran reported that he was unsure when he began to lose his hearing or when he developed bilateral tinnitus.  It was noted that he had a right stapedectomy in 1989 with marked improvement in his right ear.  The Veteran worked in a body shop and worked mainly on truck bodies that had been damaged in wrecks.  He denied recreational noise exposure and had no history of trauma to the ears.  

Bilateral otosclerosis and postoperative right stapedectomy with marked improvement of hearing was diagnosed.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to noise exposure in service.  Tinnitus was found to be more likely than not due to the Veteran's hearing loss which was due to otosclerosis.  The examiner stated that during the separation examination the Veteran checked that his hearing was normal and that the sensorineural portion of the Veteran's audiogram in June 1989 was normal bilaterally indicating that the Veteran did not sustain a sensorineural hearing loss due to noise exposure in the past.  The examiner further found that the Veteran's hearing loss was not due to noise exposure but to the hearing loss secondary to the Veteran's otosclerosis.  

In the VA examination conducted by E.H. in September 2007, the Veteran reported that his tinnitus started in 1989 which he related to middle ear surgery on the right ear.  Examination results indicated a mixed loss consistent with middle ear pathology.  Overall results and history were consistent with a history of otosclerosis.  The VA examiner opined that the bilateral hearing loss and tinnitus (onset following middle ear surgery in 1989) was less likely than not caused by or a result of the history of military noise exposure.  

The Veteran has stated that he was a mechanic for only three months in service and a crew member in service thereafter.  He related that he was in artillery and worked in the motor pool.  The Veteran denied any hearing problems or ringing in the ears before service and denied having any complaints for such during service.  He did not recall having a whisper hearing test during his separation examination.  The Veteran testified that his employer wanted him to take a hearing test in the late 1970s or early 1980s.  According to the Veteran in 2008, he worked for a trucking company for 12 years post service.  The Veteran's wife indicated that the Veteran sought treatment for hearing problems in the early 1980s.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

The Veteran is competent to report loss of hearing and ringing in the ears, and the circumstances surrounding such.  Also audiometric findings show that the Veteran has a bilateral hearing loss disability in accordance with VA regulations.  As explained below, however, the more probative evidence is against the finding that he has a bilateral hearing loss disability and/or tinnitus that are related to service.

To the extent that the Veteran asserts that his bilateral hearing loss disability and tinnitus has been a problem since service, the Board finds that his assertions are not credible.  In this regard, the Veteran denied hearing loss and ear trouble at separation.  Examination at that time revealed normal findings for the ears.  

The Board also emphasizes the multi-year gap between discharge from active duty service (1970) and the initial reported symptoms in approximately 1981 (an 11-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, the Board is not presented with silence alone but rather normal findings and the denial of pertinent symptomatology.  To the extent that there is an assertion of continuity, such assertion is not credible.

Furthermore, the Veteran has been an inconsistent historian.  In this regard, the Veteran reported that he was unsure of the onset of his hearing loss and tinnitus during his September 2007 VA examination.  However, in an examination also conducted in September 2007, he reported that his tinnitus started in 1989 which he related to middle ear surgery on the right ear.  His statements are clearly inconsistent.  Also, his more recent statements are in conflict with his entrance and separation examinations in which he denied having or ever having had ear trouble or hearing loss.  The Veteran's current recollections and statements made in connection with a claim for VA compensation benefits are less probative than the statements rendered for medical evaluation purposes and the denial of pathology at separation.  

The Board also finds that the opinions of Dr. K lack probative value.  Although Dr. K found a possible correlation between the Veteran's service and his hearing loss, the use of the words "possibly" and "may be" renders his opinions speculative.  As such, the opinions have diminished probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  We find the VA examiners opinions are more probative regarding this matter.  In particular, Dr. S found that the Veteran's hearing loss was not due noise exposure but to the hearing loss secondary to the Veteran's otosclerosis.  Dr. S noted the normal findings during service and a post service examination in 1989 which revealed normal findings.  His opinion is well reasoned and very thorough, and takes into account the Veteran's in-service and post-service history.  The opinion of the VA examiner is also consistent with the historical record.  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of less probative value than the normal findings during service, his denial of hearing loss and ear trouble at that time, the gap in time between service and his initial report of hearing loss, and the opinions of the VA examiners.  Although he has related that his exposure to artillery in service resulted in subsequent hearing loss, he nevertheless denied hearing loss and ear trouble at separation.  We also find the statements of his wife less probative than the historical record.  The preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disability and tinnitus.  Accordingly, the claims are denied.  


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


